824 F.2d 976
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Oliver D. DE LEON, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3075.
United States Court of Appeals, Federal Circuit.
April 13, 1987.

Before DAVIS, Circuit Judge, BENNETT, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.

DECISION

1
Petitioner appeals the final decision of the Merit Systems Protection Board (board), Docket No. SF08318610539 (August 14, 1986) which affirmed the denial by the Office of Personnel Management (agency) of his claim for civil service retirement benefits.  We affirm.

OPINION

2
A minimum of 5 years of covered civilian service is required before an employee is eligible for a retirement annuity.  5 U.S.C. Sec. 8333(a) (1982);  see also 5 U.S.C. Sec. 8332.  Petitioner was employed by the United States government in several civilian positions at various overseas military bases between May 1941 and April 1975.  The board affirmed the agency determination that Mr. De Leon had completed only 3 years and 9 months of service in positions covered by the Civil Service Retirement Act (CSRA), finding that his other employment was in temporary, time-limited, or excepted indefinite appointments either not covered by or specifically excepted from the CSRA.


3
Petitioner relies on a certification card issued by the U.S. Navy Public Works Center at Subic Bay, which indicates that Mr. De Leon had completed 5 years of continuous federal civilian service at that base.  However, the card was not in evidence before the board and, in any event, does not indicate that the indicated federal service was in positions covered by the CSRA.  Under this court's scope of review of board decisions, an agency action must be affirmed unless it is found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law, or unsupported by substantial evidence.  See 5 U.S.C. Sec. 7703(c);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  The board's decision is supported by substantial evidence and is correct as a matter of law.